Case 7:19-cv-03839-VB Document 44 Filed 08/07/20 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

ee ee eo nt aS me me rem ed ett HH x
PAUL HARDEN, :
Plaintiff, :
Vv. : ORDER
SERGEANT SAHAD and LORIE BADGER, : 19 CV 3839 (VB)
Defendants. :
‘oo 0 Sh eS tS eS Sy a rt Se WH x

By letter dated June 22, 2020, plaintiff, proceeding pro se and in forma pauperis, notified
the Court of his updated address at 416 East 137th Street, Bronx, New York, 10454, and
requested an extension of time to oppose defendants’ motion to dismiss. (Doc. #42).

By Order dated June 29, 2020, the Court extended to July 27, 2020, plaintiffs deadline to
file an opposition to defendants’ motion to dismiss. (Doc. #43). The June 29 Order also
instructed the Clerk to update plaintiff's address on the docket to the address provided by
plaintiff in his June 22 letter. (Id.).

The June 29 Order was mailed to plaintiff at his updated address: Paul Harden, 416 East
137th Street, Bronx, NY 10454. However, on July 9, 2020, the Court received notice that this
mailing was returned as undeliverable with the following notation: “Return to Sender, Not
Deliverable as Addressed, Unable to Forward.”

Although plaintiff did not list an apartment number for his updated address in his June 22
letter, the envelope in which plaintiff mailed the June 22 letter indicates plaintiff's address as 416
East 137th Street, Apartment 2F, Bronx, New York, 10454. (Doc. #42 at ECF 2).

Accordingly, it is HEREBY ORDERED:

The Court extends, one last time, plaintiff’s deadline to oppose the pending motion to
dismiss. Plaintiff’s opposition is now due September 8, 2020. If plaintiff fails to oppose the
motion by September 8, 2020, the motion will be deemed fully submitted and unopposed. If
plaintiff opposes the motion, defendants’ reply, if any, shall be due September 15, 2020.

The Clerk is instructed to update plaintiffs address on the docket to the following:

Paul Harden
416 East 137th Street

Apartment 2F
Bronx, NY 10454

Chambers will mail a copy of this Order to plaintiff at the above address.

 
Case 7:19-cv-03839-VB Document 44 Filed 08/07/20 Page 2 of 2

The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this Order would
not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an
appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

Dated: August 7, 2020
White Plains, NY
SO ORDERED:

VJ

Vincent L. Briccetti
United States District Judge

 
